Exhibit 2 CONVERSION AGREEMENT THIS CONVERSION AGREEMENT (this “Agreement”) is entered into as of March , 2014 by and among Energy Focus, Inc., a Delaware corporation (the “Company”), and the party listed on the signature page hereto (the “Noteholder”). Background WHEREAS, the Noteholder holds a 5% Convertible Subordinated Promissory Note issued by the Company in the principal amount of $[] (the “Note”), convertible into shares of the Company’s common stock, $0.0001 par value per share (the “Common Stock”), at a conversion rate of one share of Common Stock for each $0.23 of principal and accrued and due but unpaid interest at the rate of 5% per annum through the conversion date; and WHEREAS, in consideration of the Noteholder’s agreement to convert the Note on the Closing Date the Company will make additional quarterly interest payments on the original principal amount of the Note at a rate equal to five percent (5%) per annum until September 30, 2014. NOW, THEREFORE, for and in consideration of the mutual agreements set forth herein, the parties hereto agree as follows: Agreement 1.
